Citation Nr: 1044246	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  09-44 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for arthritis of the right elbow. 

2.  Entitlement to service connection for arthritis of multiple 
joints, other than the right elbow.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to November 
1945.  Service in the European, African, and Middle Eastern 
theater during World War II and receipt of the Combat Infantryman 
Badge and Purple Heart Medal are indicated by the evidence of 
record. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin. 

The Veteran's claim of entitlement to service connection for 
arthritis of the right elbow was originally denied by the RO in 
an April 1968 rating decision.  The Veteran appealed this 
decision and his claim was denied by the Board in an August 1968 
decision.  The Veteran did not appeal the Board's determination. 

In August 2003, the Veteran filed a claim seeking entitlement to 
service connection for arthritis as secondary to his service-
connected residuals of a shell fragment wound to his right upper 
arm.  His claim was denied by the RO in February 2004 without 
reference to the prior Board decision.  The Veteran was informed 
of the RO's decision and of his appeal rights in a February 2004 
letter.  He did not file an appeal.

In July 2007, the Veteran filed a claim seeking entitlement to 
service connection for arthritis throughout his entire body.  The 
RO reopened the Veteran's claim in the above-mentioned April 2008 
rating decision and denied the claim on the merits.  The Veteran 
has perfected an appeal of this decision. 

In November 2010, the Board granted the Veteran's motion to 
advance this appeal on its docket due to his advanced age.  See 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).



FINDINGS OF FACT

1.  Pursuant to an original claim for service connection, the 
Board denied the Veteran's claim of entitlement to service 
connection for arthritis of the right elbow in an August 1968 
decision.  No appeal was taken from this determination.

2.  A February 2004 rating decision denied a claim for service 
connection for arthritis of the right elbow.  Notice of the 
determination and his appellate rights were issued that same 
month.  No appeal was taken within one year of the notice of the 
determination.

3.  The evidence associated with the claims folder subsequent to 
the RO's February 2004 decision pertains to a nexus between a 
current disability and the Veteran's military service which had 
not been established at the time of the prior final denial.  The 
additionally received evidence is neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial, and raises a reasonable possibility of 
substantiating the claim.  

4.  The competent and credible evidence of record indicates that 
the Veteran's arthritis of the right elbow is related to his 
military service.

5.  The competent and credible evidence of record is in equipoise 
as to whether the Veteran's arthritis of multiple joints is 
related to his military service.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision which denied the Veteran's 
claim of entitlement to service connection for arthritis of the 
right elbow is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104, 20.1103 (2010).

2.  Since February 2004, new and material evidence has been 
received which serves to reopen the claim of entitlement to 
service connection for arthritis of the right elbow.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).
3.  Arthritis of the right elbow was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Arthritis of multiple joints was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  In light of the fact that the Board 
is granting the Veteran's claims in this decision, any deficiency 
on the part of VA in satisfying VA's duties to notify and assist 
pursuant to the provisions of the VCAA have essentially been 
rendered moot by the Board's grant of the benefits sought on 
appeal.

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for arthritis of the right elbow. 

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. See 38 C.F.R. § 3.303(d) (2010).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
July 2007, the claim will be adjudicated by applying the revised 
section 3.156.

The revised regulation provides that new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2010).

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, although not 
its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis 

The Veteran seeks entitlement to service connection for arthritis 
of the right elbow. Implicit in his claim is the contention that 
new and material evidence has been received which is sufficient 
to reopen the claim.  As was noted in the Introduction, the 
Veteran's service-connection claim for arthritis was previously 
denied in a February 2004 rating decision.  The Veteran did not 
appeal that decision, and it became final.  See 38 C.F.R. § 
20.1103 (2010).

In the February 2004 rating decision, the RO found that the 
evidence of record did not indicate that the Veteran had 
arthritis in his right elbow and there was no evidence of a nexus 
between a current disability and his service-connected right arm 
disability, or evidence of arthritis during his military service.  

The Board finds that a recently received statement from M.J., 
M.D., constitutes new and material evidence.  Specifically, in a 
November 2007 letter, Dr. M.J. stated that a physical examination 
of the Veteran revealed many different findings consistent with 
osteoarthritis including "residual stiffness and pain of his 
right arm."  It was noted that these findings relate "directly 
to a shrapnel injury which occurred in World War II to his 
[right] arm."  

The medical opinion of Dr. M.J. states that a connection exists 
between the Veteran's osteoarthritis and his military service.  
This new evidence is neither cumulative nor redundant and raises 
a reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156 (2010).  The claim is therefore reopened.

Procedural concerns

The Board has reopened the Veteran's service connection claim and 
is considering moving forward to discuss the claim on its merits.  
Before doing so, however, the Board must consider certain 
procedural concerns.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that 
when the Board addresses in a decision a question that has not 
been addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond and, if 
not, whether the claimant will be prejudiced thereby.  

In the instant case, the Veteran was apprised of what is required 
to establish a claim of entitlement to service connection for 
arthritis on a direct basis in an August 2007 letter.  In any 
event, as discussed below, the Board is granting the Veteran's 
claim of entitlement to service connection for arthritis of the 
right elbow.  Thus, there are no due process problems, and there 
is no prejudice to him in the Board's considering his claim on 
the merits.

Discussion of the merits of the claim

With respect to the first Hickson element, X-rays taken in 
connection with a December 2009 VA examination revealed that the 
Veteran had degenerative changes in his right humerus.  Evidence 
of a current disability has therefore been established. 

With respect to the second Hickson element, an in-service disease 
or injury, the Veteran's service treatment records indicate that 
he was evacuated from Holland following a November 10, 1944 shell 
fragment wound to his right arm.  

With respect to the third Hickson element, in a November 2007 
letter, the Veteran's physician stated that his clinic has 
treated the Veteran for over 40 years.  He further indicated that 
the Veteran has many different findings consistent with 
osteoarthritis and that "this relates directly to a shrapnel 
injury which occurred in World War II to his [right] upper arm."  

In a March 2008 report, a VA examiner stated that based on the 
Veteran's "history, physical exam, tests, records and medical 
literature," the Veteran's documented in-service right elbow 
injury "would lead to osteoarthritis." 

The Board is cognizant that a December 2003 VA examiner opined 
that the Veteran's current problems with his right upper 
extremity are due to his chronic carpal tunnel syndrome and not 
related to a service-connected disability.  However, the 
examination report indicates that the examiner was asked to 
provide an opinion as to whether the Veteran's "carpal tunnel 
syndrome is related to his shrapnel wound or due to some other 
cause."  The VA examination report does not diagnose the Veteran 
with arthritis and the examiner did not comment on whether any 
identified arthritis of the right elbow is related to the 
Veteran's active duty service.  Accordingly, the Board finds that 
the December 2003 VA examination report does not constitute 
evidence against the Veteran's claim. 

In summary, the Board is of the opinion that the Veteran has met 
all requirements needed establish service connection for 
arthritis of the right elbow.  The benefit sought on appeal is 
accordingly allowed.

2.  Entitlement to service connection for arthritis 
multiple joints, other than the right elbow.

The Veteran contends that he developed arthritis in multiple 
joints as a result of cold weather injuries he sustained while on 
active duty in World War II.  See the August 2008 notice of 
disagreement.  The Veteran has also argued that some of the 
physical aspects of his training, such as hiking for 40 miles 
with a full field pack, resulted in his disability.  See a May 
2009 statement. 

With respect to the first Hickson element, evidence of a current 
disability, the Veteran was been diagnosed with "generalized 
osteoarthritis" during the March 2008 VA examination.  Evidence 
of a current disability has therefore been demonstrated. 

With respect to the second Hickson element, the Veteran has 
indicated that he was exposed to cold rain and freezing 
temperatures while stationed in Holland between September and 
November 1944.  As noted in the Introduction, the Veteran has 
been awarded the Purple Heart Medal and the Combat Infantryman 
Badge.  In this case the Board finds that combat presumption 
applies and supports a conclusion that the Veteran suffered a 
cold injury during service.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2010).  In addition, as discussed 
above, the Veteran was evacuated from Holland following a 
November 10, 1944 shell fragment wound.  The second Hickson 
element has therefore been met.

With respect to the third Hickson element, the record contains 
conflicting evidence as to whether the Veteran's osteoarthritis 
is related to his military service. 

As discussed above, the Veteran has submitted a November 2007 
letter from Dr. M.J. in support of his claim.  In this letter, 
the Veteran's physician stated that his clinic has treated the 
Veteran for over 40 years.  He indicated that the Veteran has 
many different findings consistent with osteoarthritis and that 
"this relates directly to a shrapnel injury which occurred in 
World War II to his [right] upper arm."  

In a July 2007 letter, Dr. M.J. indicated that "this Veteran 
[was in so much rain while on active duty[,] this is presumed to 
be the cause of [the arthritis throughout] his entire body." 

In contrast to Dr. M.J.'s opinions, after reviewing the Veteran's 
claims folder and examining the Veteran in March 2008, a VA 
examiner stated that "it is less likely as not that the spine, 
shoulders, [left] elbow, wrists, hands, fingers, hips, knees, 
ankles, feet [and] toes are related to [the Veteran's] combat 
experiences and more likely to the normal aging process."  Based 
on the Veteran's "history, physical exam, tests, records and 
medical literature" the examiner concluded that "other than the 
right elbow, there are no other statements by the [Veteran] or 
records that show injuries in the service that would lead to 
osteoarthritis."  

The Veteran was provided with an additional VA examination in 
April 2009 to determine if his in-service cold exposure was 
related to his diagnosed osteoarthritis.  After reviewing the 
Veteran's claims folder and examining the Veteran, the April 2009 
VA examiner opined that the Veteran's osteoarthritis is age and 
work related and that "no service nexus appears plausible."  
The examiner explained that the Veteran had acute cold exposure 
in 1944 which did not require any treatment.  After he separated 
from service, the Veteran worked for the railroad where he was 
exposed to cold more frequently and for a longer duration.  As 
such, the examiner stated that it is less likely than not that 
the Veteran's current symptoms are due to his military service 
and more that they are more likely due to his 28 year history of 
work on the railroad, which included outdoor work, and wood 
chopping chores along with his leg length discrepancy and smoking 
history. 

In this case, the Board finds that the evidence of record is at 
least in equipoise.  While the March 2008 and April 2009 VA 
examiners provided a negative nexus opinion, Dr. M.J.'s clinic 
has been treating the Veteran for more than four decades.  In a 
July 2009 letter he indicated that he has personally treated the 
Veteran since 1972 and that the Veteran has had "numerous visits 
for treatment of his arthritis."  Both Dr. M.J. and the VA 
examiners provided reasons and bases in support of their opinions 
which were supported by facts contained in the record.  
Accordingly, the Board finds that the benefit of the doubt rule 
is for application.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2010).  The third Hickson element has been 
met.  The benefit sought on appeal is accordingly granted.

In summary, the Board is of the opinion that the Veteran has met 
all requirements needed establish service connection for 
arthritis of multiple joints.  The benefit sought on appeal is 
accordingly allowed.






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for arthritis of the right 
elbow is granted. 

Entitlement to service connection for arthritis of multiple 
joints is granted. 



____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


